Title: From George Washington to Abraham Skinner, 5 June 1782
From: Washington, George
To: Skinner, Abraham


                  
                     Sir
                     Head Quarters June 5
                        1782
                  
                  You will on obtaining permission from the Enemy proceed to New
                     York and examine into the State & accomodation of our prisoners,
                     & report, on your return. I am sir Your Most Obedt Servant
                  
                     G.W.
                     
                  
               